Bassett, C. J.
The law of Maryland is that a man moving into Maryland may take his slaves with him if he records them, *182but a man residing there cannot take one into that state by their law which was passed in 1783. Mr. Tilghman was obliged to have' a law passed in Maryland for the carrying his Negroes devised him in this state into Maryland. I have heard there is a late law passed there on this subject. We had the same case in that of Andrew Fisher in New Castle County.
Johns, J.
We decided this very point in New Castle upon the ground of the Act of 1783.
Judgment of manumission.